DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5, 7, 9-14, 15, and 17-20 are objected to because of the following informalities:  The same feature are referred by different terms “independently-variable orifice”, “independently-variable valve orifice”, “variable-area valve orifice”, “independently variable-area orifice”, and “independently variable-area valve orifice”. Appropriate correction is required.
Claims 2, 8 and 16 are objected to because of the following informalities: The phrases “first disc” and “second disk” in claims 2, 8, and 16 are considered to be a typographical error for ‘first disk’ and ‘second, upper disk’. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the butterfly valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (20120160563- Clark).
Clark discloses a tool and method, comprising:
Re claims 1 and 7 (method claim 7 is pertinent because when put the tool in operation will result in the steps as called for in the method claim):
a tool housing 24/34 (i.e., figs. 1-2) defining a primary flow channel (i.e., pgh. 49) for passing drilling fluid to a drill bit 36 coupled to a lower end of the tool housing; a plurality of piston 64 -operated steering pad assemblies coupled 30 (i.e., pgh. 51) to the tool housing; and a valve 32 (i.e., pgh. 52) for controlling flow (i.e., pgh. 49, actuating 
Re claims 2, 8, a second, upper disk 66 (i.e., figs. 4-5) overlying the first disk 34, the second disk 66 being rotatable (i.e., pgh. 52) relative to the first disc 34, wherein the second, upper disk comprises an aperture 90 for periodically allowing flow (i.e., pghs. 58, 59, 52) from the primary flow channel to each of the plurality of valve ports 92. 
Re claims 3, 9, 12, the independently-variable valve orifice 92 comprises a shutter valve 66 (i.e., fig. 4 depicts all openings 92 are shut by valve 66 – shutter valve), and the independently variable-area orifice comprises partially closing/opening the shutter valve (when shutter valve rotates) 
Re claims 4, 10, 13 (as best understood by examiner, see 112 issue), the independently-variable valve orifice 92 comprises a butterfly valve 66 (i.e., fig. 5, space between dotted line 92 below 94 appears to form butterfly), and independently variable-area orifice comprises partially closing/opening the butterfly valve (when butterfly rotates).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Lange et al. (20160326863 –Lange).
Clark discloses a system, comprising:
Re claim 15:
a rotary steering tool having a tool housing defining a primary flow channel for passing drilling fluid to a drill bit coupled to a lower end of the tool housing, a plurality of piston-operated steering pad assemblies coupled to the tool housing, and a valve for controlling flow from the primary flow channel to the steering pad assemblies, the valve including a first valve disk having a plurality of valve ports, each valve port comprising an independently-variable orifice in fluid communication with a respective one of the piston-operated steering pad assemblies a bottom-hole assembly comprising the drill bit -  these limitations disclosed in claim 1 above; 
a controller 58 (i.e., pgh. 53) communicatively coupled (via a micro-controller 76) to the valve; 


Lange discloses a first pressure sensor 52 (i.e., fig. 6) in fluid communication with a wellbore annulus (i.e.3, pgh. 45); and a second pressure sensor 50 (i.e., fig. 6) in fluid communication (i.e., pgh. 45) with a bore of the bottom-hole assembly in a steering assembly (i.e., fig. 1), wherein the first pressure sensor and the second pressure sensor are communicatively coupled to the controller (i.e., pgh. 45). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Clark with the teachings of Lange to better control and ascertain drilling device direction (i.e., Lange, pgh. 29).
Clark further discloses,
Re claim 16, a second, upper disk 66 (i.e., figs. 4-5) overlying the first disk 34, the second disk 66 being rotatable (i.e., pgh. 52) relative to the first disc 34, wherein the second, upper disk comprises an aperture 90 for periodically allowing flow (i.e., pghs. 58, 59, 52) from the primary flow channel to each of the plurality of valve ports 92. 

Allowable Subject Matter
Claims 5-6, 11, 14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676